           Case 1:20-cv-03258-ELH Document 1 Filed 11/10/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

DEBORAH L. HORNE
5729 Moravia Road
Baltimore, MD 21206


       Plaintiff,

v.
                                                             Civil Action No.:______________
CRESTLINE HOTELS & RESORTS, LLC
d/b/a HYATT PLACE BALTIMORE BWI                              JURY TRIAL DEMANDED
a/k/a GILL HOSPITALITY, LLC
940 International Drive
Linthicum Heights, MD 21090

Serve On: Resident Agent
          Amrit Singh
          940 International Drive
          Linthicum Heights, MD 21090


       Defendants.


                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION

       The Plaintiff, DeBorah L. Horne, (hereinafter referred to as APlaintiff@ ), by and through

his attorney, Robert E. Joyce, sues the above captioned Defendants and in support states as

follows:

               1.      Plaintiff is a resident of the state of Maryland residing at 5729 Moravia

Road, Baltimore City, Maryland.

               2.      Defendant is a hospitality services corporation with its principal

place of business located at 940 International Drive, Linthicum Heights, Maryland.

               3.      This is a civil action brought under 42 U.S.C. ''2000(e), et seq. (Title

VII of the Civil Rights Act of 1964, as amended) for employment discrimination on the basis of
           Case 1:20-cv-03258-ELH Document 1 Filed 11/10/20 Page 2 of 4



race, color, religion, sex and/or national origin.

                4.       Plaintiff other and further brings this action under 29 U.S.C. ''621, et seq.

(Age Discrimination in Employment Act of 1967, as amended) for employment discrimination

on the basis of age. Plaintiff was 58 years old at the time of her wrongful discharge and her date

of birth is: 7/3/1960.

                5.       Plaintiff other and further brings this action under 29 U.S.C. ''701, et

seq., (Rehabilitation Act of 1973) for employment discrimination on the basis of a disability by

and employer which constitutes a program or activity receiving federal financial assistance.

                6.       Plaintiff other and further brings this action under 42 U.S.C. ''12101, et

seq., (The Americans with Disabilities Act of 1990) for employment discrimination on the basis

of disability. Plaintiff brings this case because the Defendant, by and through its agent, servant

and/or employee Dawn McManus, wrongfully terminated her employment on August 14, 2018.

Plaintiff was a front desk manager at the hotel who worked the overnight shift. Plaintiff, an

African American woman, was terminated after a guest complaint regarding her intervention in

an argument with the guest and another hotel employee. In fact, this termination was based on

race and age because Ms. McManus, a Caucasian woman, only terminated or reprimanded

people of color who worked for Defendant in the mere 2 weeks she was on duty at the hotel as

Task Force Manager. Even prior to this incident, Ms. McManus had displayed a general dislike

to the Plaintiff since she had arrived at the hotel.

                7.       As stated above, these actions, policies, rules and regulations enacted,

implemented and enforced against Plaintiff, and others, were designed specifically to

discriminate against Plaintiff in their terms because of Plaintiff=s family=s race, color, religion,

sex, familial status, disability and/or national origin in violation of 42 U.S.C. ''2000(e), et seq.,
            Case 1:20-cv-03258-ELH Document 1 Filed 11/10/20 Page 3 of 4



29 U.S.C. ''621, et seq., 29 U.S.C. ''701, et seq. and 42 U.S.C. ''12101, et seq.

                8.     The Defendant employer employs approximately 201 - 500 employees.

                9.     The discrimination as aforesaid occurred on August 9, 2018.

                10.    Plaintiff filed charges with the Equal Employment Opportunity

Commission (EEOC) and received a right to sue letter from the EEOC dated on or about August

13, 2020.

                11.         The discriminatory actions of the Defendant as aforesaid were

intentional, willful and taken in malicious and wanton disregard for the rights of Plaintiff .

        WHEREFORE, the Plaintiff, DeBorah L. Horne, prays that this honorable Court enter an

Order that:

                        A. Declares that the discriminatory practices of the Defendant, as set

forth above, violate 42 U.S.C. ''2000(e), et seq., 29 U.S.C. ''621, et seq., 29 U.S.C. ''701, et

seq. and 42 U.S.C. ''12101, et seq.;

                        B. Enjoins the Defendants, their agents, employees, and successors, and

all other persons in active concert or participation with any of them, from discriminating on the

base of race, color, sex, familial status, disability and/or national origin in any aspect of their

employment;

                        C. Awards such damages as would fully compensate Plaintiff due to

Defendants= discrimination and for injuries caused by Defendants= discriminatory actions

including but not limited to back pay and reinstatement to his former position, as well as

attorneys fees and costs;

                        D. Awards punitive damages to Plaintiff as a result of Defendants

                                                   3
           Case 1:20-cv-03258-ELH Document 1 Filed 11/10/20 Page 4 of 4



discriminatory practices as alleged, and,

                        E. Such other and further relief as the interests of justice so require.



                                                Respectfully submitted,



                                                              /s/
                                                Robert E. Joyce
                                                Federal Bar I.D. #26427
                                                Law Office of Barry R. Glazer, LLC
                                                P.O. Box 27166
                                                1010 Light Street
                                                Baltimore, MD 21230
                                                (443) 904-5706

                                                Attorney for Plaintiff



                                   PRAYER FOR JURY TRIAL

        Plaintiff, LeVerne D. Peoples, Sr., by and through undersigned counsel, hereby

respectfully requests a jury trial in this matter.

                                                Respectfully submitted,



                                                              /s/
                                                Robert E. Joyce
                                                Federal Bar I.D. #26427
                                                Law Office of Barry R. Glazer, LLC
                                                P.O. Box 27166
                                                1010 Light Street
                                                Baltimore, MD 21230
                                                (443) 904-5706

                                                Attorney for Plaintiff


                                                     4
